UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6059



TERRY LEE ROSEBORO,

                                              Plaintiff - Appellant,

          versus


LUCKY T. OSHO,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Chief District Judge. (CA-04-178-5)


Submitted:   March 24, 2005                 Decided:   March 31, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Lee Roseboro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terry Lee Roseboro appeals the district court’s orders

dismissing his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), for

failure to state a claim, see 28 U.S.C. § 1915(e)(2) (2000), and

denying   his    subsequent    motion   for    reconsideration.      We   have

reviewed the record and the district court’s orders and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district    court.      See   Roseboro   v.   Osho,   No.   CA-04-178-5

(W.D.N.C. Nov. 29, 2004 & Dec. 20, 2004).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                     AFFIRMED




                                     - 2 -